Citation Nr: 0914642	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by eyelid drooping and headaches (claimed as 
Bell's Palsy).

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1942 to 
December 1945.  The Veteran resides in Canada.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision in which the 
RO granted service connection and assigned an initial 30 
percent rating for PTSD, from February 4, 2005, but denied 
service connection for Bell's Palsy.  The Veteran filed a 
notice of disagreement (NOD) in August 2005, and the RO 
issued a statement of the case (SOC) in December 2005.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2006.  In a 
February 2006 rating decision, the RO assigned an initial 50 
percent rating, from February 4, 2005.  In May 2006, the RO 
issued a supplemental SOC (SSOC), reflecting the continued 
denial of the claims on appeal.

In August 2006, a Deputy Vice Chairman of the Board granted 
the Veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

As the appeal involves a request for a higher rating 
following the grant of service connection for PTSD, the Board 
has characterized this matter, in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 

In September 2006, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for additional development.  In January 2009, the AMC  issued 
an SSOC reflecting the continued denial of the claims on 
appeal.

Consistent with the evidence of record-as discussed in more 
detail below-the Board has recharacterized the matter 
involving claimed Bell's Palsy as set forth on the title 
page.

As a final preliminary matter, the Board notes that in a 
September 2006 decision on other matters, the Board referred 
the Veteran's claims that were listed in three-page letter 
attached to the Veteran's substantive appeal to the RO  for 
appropriate action.  However, as it appears that no action 
has been taken on these claims, they are, again,  claim for 
service connection for hearing loss, that matter is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While competent, persuasive opinion indicates that the 
Veteran does not currently suffer from Bell's Palsy, in the 
same uncontradicted opinion, the VA examiner also opined that 
the Veteran has current intermittent ptosis (eyelid drooping) 
and headaches that had their onset in service.

3.  Since the February 4, 2005 effective date of the grant of 
service connection for PTSD, the Veteran's psychiatric 
symptoms have primarily included chronic sleep disturbance, 
nightmares, flashbacks, intrusive thoughts, restricted 
affect, hypervigilance, anxiety, depression, social 
isolation, anger, irritability, diminished interest, and 
problems with concentration and memory; collectively, these 
symptoms suggest occupational and social impairment with 
deficiencies in most areas.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for disability manifested 
by eyelid drooping and headaches (claimed as Bell's Palsy) 
are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 
(2008).

2.  Affording the Veteran the benefit of the doubt, the 
criteria for an initial 70 percent, but no higher, rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

Given the favorable disposition to grant the claim for 
service connection for disability manifested by eyelid 
drooping and headaches (claimed as Bell's Palsy), the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished. 

Specific to the claim for an initial rating in excess of 50 
percent for PTSD, the Board notes that, in rating cases, a 
claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating 
criteria for all higher ratings for disability), as well as 
information regarding the effective date that may be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Here, after the grant of service connection, and the 
Veteran's disagreement with the initial rating assigned for 
PTSD, the December 2005 SOC set forth the criteria for higher 
ratings for psychiatric disability  Moreover, a September 
2006 letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim 
for a higher rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with the version of 
38 C.F.R. § 3.159 then in effect).  The letter also provided 
the Veteran information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the January 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, VA medical records 
and the report of a VA examination conducted in January 2006.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran, and 
by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the 
above, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that a grant of service connection for 
disability manifested by eyelid drooping and headaches 
(claimed as Bell's Palsy) is warranted.

The service treatment records reflect that the Veteran was 
treated for neuritis (Bell's Palsy) in August 1944.  In March 
1945, the Veteran was treated for impetigo contagiosa.  

In a November 2005 letter, a private rheumatologist noted 
that, in April 2004, the Veteran presented with complaints of 
temporal pain which he had experienced on and off for the 
past two years.  It was also noted that temporal pain had 
persisted intermittently since that time.  

The Veteran was afforded a VA neurological examination in 
October 2008.  The Veteran reported that when he was 
diagnosed with Bell's Palsy in August 1944, his left face 
entirely on the left side was weak and droopy which included 
a drooping eyelid . When it first occurred he did not 
remember sensory manifestations of this, but reported that 
shortly thereafter, he started having some pains in his head 
on either side.  He stated that these pains persisted 
intermittently from that point to the present and were 
present when he was discharged.  He also indicated that he 
intermittently had some problems with his eye and that his 
eyelid drooped a bit sometimes.  

The examiner stated that by his history, the Veteran had had 
Bell's Palsy in 1944.  The examiner also noted, however, that 
the Veteran's present complaints of jabbing pains and eyelid 
drooping did not sound like anything that he would connect to 
Bell's Palsy, per se.  The examiner noted that it would be 
very unusual for the eye droop to be a residual of the Bell's 
Palsy but not impossible.  The examiner expressed  that the 
Veteran did not have anything that was clearly a residual of 
Bell's Palsy except the intermittent eyelid droop which he 
did not see.  He indicate did not really recognize headaches 
as an aftermath of Bell's Palsy so he would not connect them 
to Bell's Palsy.  The examiner noted that it seemed that they 
were getting too focused on the name Bell's Palsy.  He 
indicated that it would be more useful to simply look at the 
Veteran's disability as a type of headache or head pain that 
occurred during the military, though without any clear 
recognized cause.  

The examiner noted that the Veteran was in a ship wreck at 
some point which perhaps jarred him and led to headaches, but 
that headaches do not always have a clear cause.  The 
examiner stated that when looking at the headaches separately 
from the Bell's Palsy, the headaches, despite being 
intermittent and not terribly severe, were historically 
linked to the Veteran's military service as they started 
about the same time as his Bell's Palsy.  The examiner stated 
that while not impossible, the Veteran's occasional 
intermittent droop of the eyelid was not as likely as not 
linked to Bell's Palsy.  However, when looking at the 
disability independently from Bell's Palsy, the Veteran had 
an intermittent eye droop of the eyelids that he had for 
almost 60 years which started in the military.  The examiner 
concluded that the Veteran had intermittent ptosis, cause 
unknown, that started in the military.  Likewise, the Veteran 
had headaches or head pain which started in the military.  
The examiner did not think it was reasonable to link them to 
the specific diagnosis of Bell's Palsy.  He opined that 
thought the Veteran's attack of Bell's Palsy was over.

While the October 2008 VA examiner found that it did not 
appear that the Veteran currently has Bell's Palsy, he did 
diagnose the Veteran with intermittent ptosis (eyelid 
drooping)  and headaches, and opined that both had their 
onset  in service.  The Board finds that this opinion tends 
to support a finding that there exists a medical nexus 
between current eyelid drooping and headaches and the in-
service assessment of Bell's Palsy.  

The Board notes that the VA examiner both reviewed the claims 
file and examined the Veteran prior to rendering his opinion.  
While the examiner appears to have based his opinion, at 
least in part, on the Veteran's own assertions as to 
experiencing eyelid drooping and headaches, this fact, alone, 
does not warrant discounting the opinion, particularly, here, 
where the Veteran's assertion have been consistent, and are 
not contoverted by any other evidence or opinion.  The Board 
also emphasizes that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician, and 
are not permitted to substitute their own judgment on a 
medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection for disability manifested 
by eyelid drooping and headaches (claimed as Bell's Palsy) is 
warranted. 

B.  Higher rating 

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The RO has assigned an initial 50 percent rating for the 
veteran's PTSD under Diagnostic Code 9411.  However, the 
actual criteria for evaluating psychiatric impairment other 
than eating disorders is set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2008).

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that, since the February 4, 2005 effective date 
of the grant of service connection, a 70 percent rating but 
no higher for PTSD is warranted. 

In a January 2005 letter, a psychiatrist at the Veterans 
Service Center in White River Junction, Vermont reported that 
the Veteran had deteriorated sleep and intrusive memories.  
The Veteran reported that he went through a divorce due to 
his change of character.  He noted that he had become 
withdrawn despite having a job in sales.  He continued to 
work as he "put on an act" and was not his real self.  He 
never managed to have friends and spent a lot of time alone.  
He had suicidal thoughts, but only spoke of them recently.  
Currently, he did not have any close friends.  On examination 
he was awake, alert and well oriented to time, place and 
person.  There were no cognitive deficits.  Affect was 
present, not depressed but sad.  Thought was normal in form 
and content except for intrusive memories.  There were no 
psychotic symptoms.  

In a July 2007, the psychiatrist at the Veterans Service 
Center in White River Junction noted that since his January 
2005 letter, he had seen the Veteran on a monthly basis in 
the context of group therapy and individual therapy.  He 
reported that the Veteran had psychological problems which 
include various intrusive symptoms of PTSD, sleep 
disturbance, a tendency to isolate himself from others and 
intermittent depressive affect.  The psychiatrist noted that 
all these symptoms were still present and that there was no 
symptomatic change in his condition that would be sufficient 
to alter his functioning that he had in 2005.  The Veteran 
also showed a certain emotional hypersensitivity.  He 
continued to feel lonely and isolated.

During a January 2006 VA examination, the Veteran reported 
that he continued to have "fits of rage" 2 to 3 times a 
week.  He also had frequent crying spells.  He continued to 
experience nightmares of traumatic experiences 1 to 2 times a 
month.  He related that he had ongoing bouts of intermittent 
depression where he slept more and felt despondent and 
isolated.  He continued to have intermittent recollections 
and intrusive images of traumatic events.  He reported 
ongoing disrupted sleep.  He noted decreased energy and 
substantial isolation as he had no close friends and tended 
to avoid human contact. The examiner noted that the Veteran 
had not worked since his last examination and was essentially 
retired.  He was occasionally in touch with his family in 
Florida.  He had 2 daughters in Montreal who he saw 2 to 3 
times a month but he was somewhat estranged from them.  He 
was limited in his range and quality of social relationships.  
There was no history of assaultiveness or violence and no 
history of suicide attempts.  

On examination, the Veteran had adequate grooming, dress and 
hygiene.  He was able to maintain minimal personal hygiene 
and other activities of daily living.  There was no 
impairment of thought process and no delusionary or 
hallucinatory content.  He denied suicidal or homicidal 
thoughts or content.  He reported some problems with long 
term memory but not to the level of dysfunction.  He reported 
some problems with short term memory.  He was not prone to 
obsessive or ritualistic behaviors.  He did not have 
irrelevant or illogical speech patterns.  He denied specific 
panic attacks or any impairment.  He reported being 
substantially depressed but not substantially anxious.  He 
had substantial sleep impairment.  The examiner noted that 
the Veteran continued to experience recurrent intrusive 
distressing events and dreams which resulted in intense 
psychological distress and psychological reactivity.  He also 
demonstrated a diminished range of interest and participation 
in activities, a detachment from others and a restricted 
range of affect.  He had some sleep disturbances, endorsed 
substantial irritabilities and had problems with 
concentration and hypervigilance when out in public.  The 
examiner noted that these symptoms lead to substantial 
dysfunction and socially and interpersonally, and assigned a 
GAF score of 60.  The examiner concluded that the Veteran 
continued to have substantial impairment from his PTSD that 
rendered him socially isolated and unable to avail himself 
even for family relationships.

Considering all the foregoing, the Board finds that, 
resolving all reasonable doubt in  the Veteran's favor, his 
PTSD more nearly approximates the criteria for a 70 percent 
rating, rather than the assigned 50 percent rating.  See 38 
C.F.R. § 4.7. 

At the outset, the Board notes, as indicated above, that in 
addition to PTSD, the Veteran has been diagnosed with 
depression.  However,  the January 2006 VA examiner 
essentially concluded that it was not medically possible to 
separate the effects of the Veteran's PTSD from other 
diagnosed psychiatric disability.  According the Board has 
(as the RO did) afforded the Veteran the benefit of the doubt 
and attributed all his psychiatric symptoms to his service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 
(1998); 38 U.S.C.A. § 3.102 (2008).
Collectively, the pertinent medical evidence of record 
reflects that the Veteran's psychiatric symptomatology has 
included suicidal thoughts, chronic sleep disturbance, 
nightmares, flashbacks, intrusive thoughts, restricted 
affect, hypervigilance, anxiety, depression, social 
isolation, anger, irritability, diminished interest, and 
problems with concentration and memory.  These symptoms are 
suggestive of occupational and social impairment with 
efficiencies in most areas.

In reaching the decision to award an initial 70 percent 
rating, the Veteran's PTSD, the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Here-notwithstanding the January 2006 examiner's assignment 
of a GAF of 60 (which, according to the DSM-IV, is indicative 
of less impairment than that contemplated in the 70 percent 
rating)-the Board finds that  the extent and severity of the 
Veteran's actual PTSD symptoms reported and/or shown are 
suggestive of occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood; the level of 
impairment contemplated in the next higher, 70 percent, 
rating for psychiatric disabilities.  Interestingly, 
moreover, the examiner's own assessment of the disability is 
more consistent with the 70 percent rating that the assigned 
GAF..

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD have, at no point, met the criteria 
for the maximum, 100 percent, rating.  As noted above, a 100 
percent rating requires total occupational and social 
impairment due to certain symptoms; however, the Board finds 
that neither the delineated symptoms nor comparable symptoms 
are shown to be characteristic of the Veteran's PTSD.  
Evidence of record does not indicate that the Veteran has 
exhibited persistent delusions; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Indeed, as noted throughout the record, the Veteran has 
maintained a relationship with his two daughters although it 
is somewhat estranged.  Therefore, he is shown to be able to 
be around other people, even if to a limited degree.  In 
addition, the Veteran has not been found to have any memory 
loss for names of close relatives or his own name.  Moreover, 
as noted by the January 2006 examiner, the Veteran has had 
adequate grooming and has been able to maintain minimal 
personal hygiene and other activities of daily living.  As 
such, the psychiatric symptoms shown do not support the 
assignment of the maximum, 100 percent rating.

Likewise, there is no showing that, at any point since the 
effective date of the grant of service connection, the 
Veteran's PTSD has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  In this regard, the Board notes that the 
Veteran is retired; thus, the disability has not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in a 70 percent  rating).  There 
also is no objective evidence that the disability has 
warranted frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
scheduler standard.  In  the absence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
criteria for an initial 70 percent, but no higher, rating for 
PTSD have been met. 


ORDER

Service connection for disability manifested by eyelid 
drooping and headaches (claimed as Bell's Palsy) is granted.

An initial 70 percent rating for PTSD is granted, subject to 
the legal authority governing the payment of compensation



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


